19-10384-shl        Doc 91      Filed 02/20/19        Entered 02/20/19 15:28:42   Main Document
                                                     Pg 1 of 2


WILLIAM K. HARRINGTON
United States Trustee for Region 2
Office of the United States Trustee
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0500
By: Brain S. Masumoto, Trial Attorney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :   Case No. 19-10384 (SHL)
                                                               :
Trident Holding Company, LLC, et al.,                          :   Jointly Administered
                                                               :
                                    Debtors.                   :
---------------------------------------------------------------x

                       NOTICE OF APPOINTMENT OF OFFICIAL
                       COMMITTEE OF UNSECURED CREDITORS

        William K. Harrington, United States Trustee for Region 2, pursuant to

Section 1102(a) of title 11, United States Code, hereby appoints the following

unsecured creditors that are willing to serve on the Official Committee of

Unsecured Creditors of Trident Holding Company, LLC, and its affiliated debtors-

in-possession.


        1.       McKesson Corporation
                 1564 Northeast Expressway
                 Atlanta, Georgia 30329
                 Attention: Ben Carlsen, Esq., Credit & Bankruptcy
                 Telephone: (404) 461-4232


        2.       Quest Diagnostics
                 500 Plaza Drive
                 Secaucus, New Jersey 07094
                 Attention: Paul L. Kattas, Senior Corporate Counsel
                 Telephone: (973) 520-2030
19-10384-shl    Doc 91   Filed 02/20/19    Entered 02/20/19 15:28:42   Main Document
                                          Pg 2 of 2




      3.       BioMerieux-, Inc.
               100 Rodolphe Street
               Durham, North Carolina 27712
               Attention: Steven P. Yova, Assistant General Counsel
               Telephone: (919) 620-2209

      4.       TSI International (USA), Inc.
               d/b/a Infinx Healthcare
               4340 Stevens Creek Blvd., Suite 275
               San Jose, California 95129
               Attention: Jaideep Tandon, Chief Executive Officer
               Telephone: (408) 404-0551

      5.       First Source
               3495 Winton Place
               Rochester, New York 14632
               Attention: Ron Viola, Managing Partner
               Telephone: (585) 272-1690


Dated: New York, New York
       February 20, 2019

                                          Sincerely,

                                          WILLIAM K. HARRINGTON
                                          UNITED STATES TRUSTEE

                                          By:   _/s/ Brian Masumoto________
                                                Brian S. Masumoto
                                                Trial Attorney
                                                Office of the United States Trustee
                                                201 Varick Street, Room 1006
                                                New York, NY 10014
                                                Tel. (212) 510-0500




                                            2
